[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-12461                    April 29, 2008
                        ________________________           THOMAS K. KAHN
                                                                CLERK
                   D. C. Docket No. 03-00173-CV-1-LGW

GIA P. HEGRE,


                                                           Plaintiff-Appellant,

                                     versus

ALBERTO-CULVER USA, INC.,
d.b.a. Beauty Systems Group, Inc.,
d.b.a. Macon Beauty Systems,
d.b.a. Sally Beauty Company,
SALLY BEAUTY COMPANY,
BEAUTY SYSTEMS GROUP, INC.,
d.b.a. Macon Beauty Systems,


                                                        Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (April 29, 2008)
Before EDMONDSON, Chief Judge, BLACK and FARRIS*, Circuit Judges.

PER CURIAM:

       Gia Hegre appeals the district court’s grant of summary judgment in favor

of her employer, Beauty Systems Group (BSG), on three claims: (1) a retaliation

claim under the Americans With Disabilities Act (ADA); (2) a § 1981 retaliation

claim; and (3) an intentional infliction of emotional distress claim. After carefully

reviewing the record and the district court’s opinion and considering oral

arguments, we affirm the judgment.

       The district court did not err in concluding Hegre failed to show a

reasonable belief that she was disabled for purposes of the ADA and in granting

BSG summary judgment on the ADA retaliation claim on that ground. The court

also did not err in its analysis and disposition of Hegre’s § 1981 retaliation claim.

These two claims having been dismissed, the court did not err in dismissing

Hegre’s state law claim due to lack of jurisdiction.

       AFFIRMED.




       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                                2